Citation Nr: 0600709	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.

2.  Entitlement to an effective date prior to August 30, 
2001, for the grant of a compensable (10 percent) rating for 
irritable bowel syndrome.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in February 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Subjective complaints of the veteran's irritable bowel 
syndrome include diarrhea and constipation; objective 
evidence reflects that the veteran is not on medication for 
his disability and has apparently not sought treatment for a 
number of years.  Neither a severe disability nor severe 
impairment of health has been shown.

2.  Medical evidence dated August 30, 2001, is the first 
evidence by which it was factually ascertainable that the 
veteran's irritable bowel syndrome warranted a 10 percent 
disability rating.

3.  There is no evidence showing entitlement to an increased 
rating for irritable bowel syndrome prior to August 30, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7319 
(2005).

2.  The criteria for entitlement to an effective date prior 
to August 30, 2001, for the grant of a compensable (10 
percent) rating for irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for 
Irritable Bowel Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

In order for the veteran to receive a rating higher than 10 
percent for his irritable bowel syndrome, the medical 
evidence must show the following:

?	severe disease, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating at this time.

First, the Board notes that the veteran failed to report for 
a VA examination scheduled for April 2005.  In addition, he 
had failed to report for a VA examination scheduled in May 
2002.  The most recent VA examination on file is dated in 
June 1999.  

At that time, the veteran reported intermittent diarrhea with 
loose stools and constipation with a periodic need for 
enemas, and constant pain.  He stated that he had gone up to 
12 days without a bowel movement but denied ever having blood 
in his stool.  He indicated that he had used Metamucil and 
Surfak, but that neither helped.  He denied weight gain or 
loss, and his appetite was good.

Although the June 1999 VA examination reflected subjective 
complaints of diarrhea and constipation, the evidence does 
not show "severe" disease as anticipated in the regulation.  
To that end, the more recent medical evidence reflects that 
the veteran has had very little, if any, treatment for 
irritable bowel syndrome.

Private treatment records dated in 2002 reflect no complaints 
of, treatment for, or diagnosis related to a gastrointestinal 
disorder, and focused primarily on scrotal pain and related 
treatment.  Nonetheless, it appears that the veteran was 
prescribed Zantac and Metamucil through 2002.  However, the 
need for medication, in and of itself, does not rise to the 
level of "severe" disease.  

VA outpatient treatment records dated through September 2005 
reflect a history of irritable bowel syndrome but it appears 
that the veteran had not been on medication for the 
disability since December 2003.  A pharmacy notation 
indicated that the veteran was not prescribed any medication.  
Moreover, in an April 2003 psychiatric hospitalization note, 
there was no mention of a gastrointestinal disorder except as 
by history.

Further, the evidence shows that the veteran's weight has 
been relatively stable over the years.  As examples, in 
October 2000 - he weighed 205 lbs., in November 2001 - 218 
lbs., in March 2002 - 229 lbs., and in the most recent record 
associated with the file, April 2003 - he weighed 
approximately 228 lbs.  This evidence indicates that the 
veteran's irritable bowel syndrome has not affected the over-
all stability of his weight, further suggesting that his 
gastrointestinal disability does not rise to the level of 
"severe" as anticipated by the regulation.

While a full assessment of the veteran's gastrointestinal 
disorder is somewhat hindered by his failure to report for VA 
examinations, the evidence does not show severe disease or 
severe impairment of health.  It is the conclusion of the 
Board, therefore, that the evidence on file does not support 
an increased rating for irritable bowel syndrome.  The 
current objective findings more nearly approximate those for 
the 10 percent rating, and accordingly the lower rating is 
for application.  

II.  Entitlement to an Effective Date Prior to August 30, 
2001, for the Grant of a Compensable (10 Percent) Rating for 
Irritable Bowel Syndrome

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005) (emphasis added).  

The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 C.F.R. § 3.400 (o)(2) (2005).  
VA medical records may form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection has already been allowed.  38 C.F.R. § 3.157 
(2005).

The veteran contends that he is entitled to an earlier 
effective date for a compensable (10 percent) rating for 
irritable bowel syndrome.  Specifically, he maintains that he 
was treated on several occasions between June 1999 and August 
2001, and desires an effective date of his 10 percent rating 
to be May 1999 - the date of his discharge from military 
service.  After a careful review of the claims file, the 
Board finds that there is no legal basis for the assignment 
of a 10 percent rating prior to August 30, 2001.  

As noted, the earliest date upon which an increase in 
compensation may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date, otherwise it is the date of the receipt of the claim.  

In this case, the veteran filed his initial claim for service 
connection for irritable bowel syndrome in June 1999.  The RO 
granted service connection and assigned a noncompensable 
rating effective May 1999 - the date of his discharge from 
active duty.  He did not disagree and that decision became 
final.

In October 2001, the veteran filed a claim for an increased 
rating.  Therefore, there is no basis to establish a date 
earlier than October 2001 (the date of claim for an increase) 
unless the evidence shows that an increase in disability had 
occurred within the previous one year.  

Based on the medical evidence associated with the claims 
file, the Board finds that there is no evidence of an 
increase in disability prior to August 2001, the current date 
established by the RO.  Prior to August 2001, outpatient 
treatment records reflect complaints associated with 
epididymitis and diarrhea associated with medication for 
epididymitis (January 2001), groin pain on ejaculation 
(December 2000), right testicular pain (December 2000), and 
groin pain (December 2000).

Moreover, an October 2000 outpatient treatment note dated 
early in the month is outside the one-year review period; 
nonetheless, it reflects an assessment for occupational 
therapy/employee health.  Moreover, while the veteran 
indicated that he was treated on several occasions between 
June 1999 and August 2001, the record contains a "Past 
Clinic Visits" summary dated for the relevant time frame 
disputing his recollection.  

Specifically, the "Past Clinic Visits" summary references a 
VA examination in June 1999, telephone contacts in July 1999, 
a no-show appointment in August 1999, and the occupational 
therapy/employee health assessment in October 2000, in 
addition to the December 2000 and January 2001 appointments 
referenced above.  

Upon a review of these records, the Board finds no complaints 
of, diagnosis of, or treatment for the veteran's irritable 
bowel syndrome prior to August 2001, the current effective 
date of his 10 percent rating.  Therefore, even if these 
outpatient treatment notes were accepted as an informal claim 
as of the date of treatment, they do not establish 
entitlement to an effective date prior to August 30, 2001.    

Further, there are no other VA treatment records associated 
with the claims file regarding irritable bowel syndrome prior 
to August 2001.  Because the evidence does not show 
complaints associated with irritable bowel syndrome prior to 
August 2001, the Board finds that there is no evidence 
associated with the claims file upon which to determine that 
the veteran's gastrointestinal complaints warranted a higher 
rating prior to current effective date and the claim for an 
earlier effective date is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2001, February 2004, and February 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  By correspondence dated in June 2004, he specifically 
indicated that he had no further evidence to submit.
  
In addition, by virtue of the rating decisions on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the August 2003 SOC and 
the September 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran was scheduled for, but 
failed to report for VA examinations dated in May 2002 and 
April 2005.  The Board has reviewed a June 1999 VA 
examination and all relevant outpatient treatment records.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for irritable bowel syndrome is denied.

The claim for entitlement to an effective date prior to 
August 30, 2001, for the grant of a compensable (10 percent) 
rating for irritable bowel syndrome is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


